Citation Nr: 0905320	
Decision Date: 02/13/09    Archive Date: 02/19/09	

DOCKET NO.  05-38 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
postoperative residuals of a fractured left ankle.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from July 1980 to 
December 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which granted the Veteran an 
increased evaluation for his service-connected left ankle 
disability from 10 to 20 percent, effective from the date of 
claim for increase in September 2004.  The Veteran had 
initially requested a Travel Board hearing, but later 
withdrew that request in writing.  The case is now ready for 
appellate review.   



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  The Veteran's postoperative left ankle fracture is shown 
to have limitation of motion with pain and intermittent 
swelling, but the postoperative scars are nontender and 
nondisabling, and there is no ankylosis of the left ankle 
joint.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the postoperative residuals of a left ankle fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5270 - 5274 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the Veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.

The Veteran was provided formal VCAA notice in December 2004.  
This notice informed him of the evidence necessary to 
substantiate his claim, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  
This notice did not comply with the specificity requirements 
subsequently announced in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, the Board notes that the RO did 
advise the Veteran of the applicable schedular rating 
criteria in the Statement of the Case, and in fact granted 
the Veteran the highest schedular evaluation available for 
ankle disability for limitation of motion, astragalectomy, or 
marked deformity, with higher evaluations than this only 
available for complete bony fixation by ankylosis of the 
ankle joint, which is not demonstrated in any clinical 
evidence on file.  The Veteran has also demonstrated a degree 
of personal knowledge of the applicable rating criteria in 
the multiple written statements submitted during the pendency 
of the appeal.  The Board finds that there is no reasonable 
possibility that further notice of all potentially applicable 
schedular rating criteria at this stage would in any way aid 
in substantiating the claim for a higher rating.  Compliance 
with VCAA is not required if no reasonable possibility exists 
that such notice or assistance would aid the appellant in 
securing a higher evaluation than the one currently allowed.  
See Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
38 U.S.C.A. § 5103A(a)(2).  

All known available evidence has been collected for review, 
including private records submitted by the Veteran and a 
contemporaneous VA examination with X-ray studies which is 
certainly adequate for rating purposes.  VCAA is satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to deformity, 
adhesions, defective innervation, or other pathology, or due 
to pain supported by adequate pathology.  38 C.F.R. § 4.40.

As regards the joints, factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to more or less movement 
than normal, weakened movement, excess fatigability, pain, 
incoordination, swelling, deformity, or atrophy of disuse, 
instability of station, disturbance of locomotion, 
interference with standing, sitting, and weight bearing.  For 
the purpose of rating disability from arthritis, the ankle is 
considered a major joint, ratable on limitation of motion.  
38 C.F.R. § 4.45.

The US Court of Appeals for Veterans Claims (Court) has held 
that Diagnostic Codes predicated on limitation of motion do 
not prohibit consideration of higher evaluations based upon 
functional loss due to pain on use, or due to flare-ups under 
38 C.F.R. § 38 C.F.R. § 4.40, 4.45, and 4.59.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 4 Vet. App. 202 
(1995).  

The Veteran's postoperative left ankle disability has long 
been rated by reference to traumatic/degenerative arthritis 
and limitation of ankle motion.  Limitation of motion of the 
ankle joint which is moderate warrants a 10 percent 
evaluation, and which is marked warrants a 20 percent 
evaluation.  The 20 percent evaluation for marked limitation 
of motion is the highest schedular evaluation for limitation 
of ankle motion, and it is the evaluation most recently 
assigned by the RO, made effective to the date of the 
Veteran's most recent claim for increase in September 2004.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  

20 percent evaluations (but no higher) are also warranted for 
ankylosis of the subastraglar or tarsal joint ankylosis in a 
poor weight-bearing position (Diagnostic Code 5272) or 
malunion of the os calcis or astragalus (Diagnostic Code 
5273) or for postoperative astragalectomy (Diagnostic Code 
5274).  The next higher 30 and 40 percent evaluations for 
ankle disability are only warranted for varying degrees of 
disability attributable to complete bony fixation of the 
ankle joint which is defined as ankylosis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.  

There are also compensable evaluations available for service-
connected disability which results in a shortening of the 
bones of one lower extremity over the other.  But even an 
initial 10 percent compensable evaluation for shortening of 
one leg over the other requires evidence of that shorter leg 
is from 1.25 to 2 inches (3.2 cms to 5.1 cms) shorter than 
the longer leg.  Additionally, these ratings are not to be 
combined with other ratings for fracture or faulty union in 
the same extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5275.  

Finally, there are also compensable evaluations for 
postoperative scars which are tender or painful on objective 
demonstration or otherwise independently result in disability 
separate and apart from other postoperative residuals.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7802 - 7805.

Analysis:  During service in 1981, the Veteran sustained a 
fracture of the lower fibula with dislocated left ankle while 
playing football.  This was surgically repaired with open 
reduction and internal fixation with hardware.  Although 
provided a physical profile, the Veteran was able to complete 
service satisfactorily.  Following service separation, the 
Veteran was noted to have a constant dull ache with certain 
physical limitations of activity.  The left ankle was able to 
dorsiflex normally, but he had lost 5 to 10 degrees of 
plantar flexion and there was also 5 to 10 degrees loss of 
inversion and eversion.  X-ray studies of the ankle joint 
generally looked unremarkable without evidence of previous 
injury and no obvious arthritis.  Service connection was 
granted for the residuals of left ankle fracture with a 10 
percent evaluation assigned under Diagnostic Code 5271 for 
moderate limitation of motion.  The evaluation was later 
reduced to noncompensable in 1987, but following a 1998 claim 
for increase, a 10 percent compensable evaluation was again 
assigned in March 1998.  At this time, it was noted that left 
ankle orthopedic hardware had been removed and X-ray studies 
now revealed minimal degenerative changes present in the 
ankle.  There was moderate tenderness to palpation of the 
ankle with crepitus and diminished range of motion, but 
sensation and strength was intact and there was no muscle 
atrophy.  

The Veteran filed his current claim for increase in September 
2004.  He was provided a fee-basis VA examination in December 
2004, at which time it was noted that his leg lengths were 
not equal; the right leg was 94 centimeters, and the left leg 
was 93 centimeters.  Examination of the feet revealed no sign 
of significant abnormal weight bearing or unusual shoe wear 
pattern.  The Veteran sometimes used a soft brace and cane 
for ambulation.  Examination of the left ankle revealed no 
evidence of heat, redness, swelling, effusion, drainage, 
abnormal movement, or instability.  There was tenderness to 
palpation of both ankles, but the left was worse than the 
right.  Postoperative scars were noted to be without 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, keloid, hyperpigmentation, abnormal 
texture, and did not limit motion.  However, there was a mild 
inversion deformity of the left ankle, and limitation of 
dorsiflexion at 15 of 20 degrees, with pain at 15 degrees, 
and plantar flexion limited to 35 of 40 degrees, with pain at 
30 degrees.  Range of motion of the left ankle joint was 
limited by pain.  X-ray study of the ankle noted that 
alignment was normal, and no acute fractures were seen.  A 
small fragment was noted distal to the tip of the medial 
malleolus.  The talus and calcaneus were intact, and the 
ankle mortis was intact.  The beginning of a small plantar 
calcaneal spur was seen.  The examiner wrote that the Veteran 
had a mild ankle deformity in terms of mild inversion of the 
left ankle.  He also noted a slightly shorter left leg than 
right, with decreased range of motion of the left ankle.  

A private September 2004 X-ray study noted a mild soft tissue 
swelling and hypertrophic changes involving the lateral ankle 
joint space.  There was again no acute fracture or 
dislocation.

The Veteran was seen as an outpatient by VA most recently in 
April 2007.  It was noted that the left ankle had palpable 
pedal pulses, and that there was no pain with passive range 
of motion.  Range of motion of the left ankle was noted to be 
within limits and there was no edema or ecchymosis.  X-ray 
study again revealed a rounded 5-millimeter osseous density 
projecting inferior to the medial malleolus, likely related 
to prior injury.  There was again noted to be a mild diffuse 
soft tissue swelling.  

The Board finds that a preponderance of the evidence is 
against an evaluation in excess of the presently assigned 20 
percent under Diagnostic Code 5271 for marked limitation of 
ankle motion.  This evaluation contemplates and includes the 
fact that there is post-traumatic arthritic changes of the 
ankle joint with mild inversion and limitation of motion.  
This 20 percent evaluation is the highest schedular 
evaluation available for "marked" limitation of motion.  No 
higher evaluation is authorized under the schedular criteria 
for limitation of motion or ankylosis of the substralgar or 
tarsal joint in a poor weight-bearing position, or for marked 
deformity of the oscalsis or ostragalis with malunion, or for 
an astragalectomy under Diagnostic Codes 5272, 5273, or 5274.  

Because the currently assigned 20 percent evaluation is the 
maximum schedular evaluation for limitation of motion or 
malunion with marked deformity of the ankle, no higher 
evaluation is warranted based upon findings of pain on use or 
during flare-ups in accordance with 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, and in consideration of DeLuca, supra.  

Additionally, although it has now noted that the Veteran has 
a leg length discrepancy, left shorter than right, no 
separate evaluation is warranted therefore since the 
discrepancy is only documented to be 1 centimeter.  Even the 
minimum 10 percent evaluation for shortening of a lower 
extremity is not warranted until such shortening arises to a 
level of 3.2 to 5.1 centimeters.  And in addition, such 
evaluations are not to be combined with other compensable 
ratings for fracture or faulty union in the same extremity.  

The only higher 30 and 40 percent evaluations for disability 
of the ankle joint are warranted under Diagnostic Code 5270 
for ankylosis, meaning complete bony fixation of the ankle 
joint with no movement possible.  A 30 percent evaluation 
would require competent X-ray evidence reflecting the 
Veteran's ankle was ankylosed in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees, 
and no ankylosis of the Veteran's ankle joint is demonstrated 
in any competent medical evidence on file.  

Finally, no separate compensable evaluations are warranted 
for postoperative scarring as the most recent examination 
reveals that postoperative scarring is without tenderness, 
adherence, instability, tissue loss or limitation of motion.  
The currently assigned 20 percent evaluation is the proper 
evaluation in consideration of all clinical evidence on file 
during the pendency of this appeal.

ORDER

Entitlement to an evaluation in excess of 20 percent for the 
Veteran's postoperative left ankle fracture is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


